United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 24, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-30471
                         Summary Calendar



SHIRLEY PHILLIPS, on behalf of Allen Phillips,

                                    Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 6:02-CV-1529
                       --------------------

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Shirley Phillips, on behalf of her minor child Allen

Phillips (“Allen”), appeals the district court’s affirmance of

the Commissioner’s decision to terminate Allen’s supplemental

security income benefits.   In reviewing the Commissioner’s

decision, we must determine whether there is substantial evidence

in the record to support the decision and whether the proper

legal standards were used in evaluating the evidence.      Ripley v.

Chater, 67 F.3d 552, 555 (5th Cir. 1995).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-30471
                                 -2-
     Phillips argues that the administrative law judge’s (“ALJ”)

determination that Allen suffered from borderline intellectual

functioning and not mild mental retardation was based upon an

error of law and an ambiguous evaluation of Allen by Mark Fruge,

Ph.D.   She contends that the ALJ did not use Allen’s lowest IQ

score from Dr. Fruge’s evaluation and that Allen’s lowest IQ

score showed that he suffered from mild mental retardation, not

borderline intellectual functioning.   The ALJ found that Allen’s

borderline intellectual functioning was a severe impairment.    In

determining that Allen did not meet the requirements of Listing

112.05(D), the ALJ found that Allen did not have an additional

impairment that imposed a significant limitation on his

functioning, implicitly using Allen’s lowest IQ score and finding

that Allen met the IQ requirement of the listing.   See 20 C.F.R.,

Part 404, Subpart P, App. 1, ¶ 112.05(D).   Accordingly, any error

committed by the ALJ in finding that Allen suffered from

borderline intellectual functioning and not mild mental

retardation did not affect the ALJ’s decision or Phillips’s

substantial rights and was harmless.   See Morris v. Bowen, 864

F.2d 333, 335 (5th Cir. 1988).

     Phillips additionally asserts that the ALJ’s determinations

that Allen’s psychological impairments were not severe

impairments and had not lasted and were not expected to last for

12 months were erroneous.   The record reveals that the ALJ’s

determination that Allen’s psychological impairments did not
                           No. 04-30471
                                -3-
impose a significant limitation on his functioning was supported

by substantial evidence.   See Martinez v. Chater, 64 F.3d 172,

173 (5th Cir. 1995).   This determination was sufficient to

support the ALJ’s finding that Allen did not meet the

requirements of Listing 112.05(D).   See 20 C.F.R., Part 404,

Subpart P, App. 1, ¶ 112.05(D).   The ALJ’s determinations that

Allen’s psychological impairments were not severe and had not

lasted and were not expected to last for 12 months did not affect

his decision because he determined that Allen did have a severe

impairment and completed the proper sequential analysis of

Allen’s impairments.   See 20 C.F.R. § 416.994a(b).   Accordingly,

even if the ALJ erred in making those determinations, any such

error did not affect Phillips’s substantial rights and was

harmless.   See Morris, 864 F.2d at 335.

     AFFIRMED.